        Case 8:19-cv-01009-TDC Document 45 Filed 02/24/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


DOROTHY RENEE JACKSON, on Behalf of
Herself and Others Similarly Situated,

        Plaintiff,

        v.
                                                            Civil Action No. TDC-19-1009
 JTM CAPITAL MANAGEMENT, LLC,
 WEINBERG MEDIA nON GROUP LLC and
 ROYAL ASSET MANAGEMENT, INC.,

        Defendants.



                                               ORDER

       On January 8, 2020, the parties were directed to file a Joint Status Report addressing the

topics in Part V of the Court's Scheduling Order, ECF No. 21, by February 10,2020. To date, no

Joint Status Report has been filed. Accordingly, it is hereby ORDERED that:

       1.      The parties shall file their Joint Status Report within seven days ofthe date ofthis

               order.

       2.      A Case Management Conference is scheduled for March 3, 2020 at 11:00 a.m. to

               discuss Defendant JTM Capital Management, LLC's Notice of Intent to File a

               Motion for Summary Judgment. See ECF No. 44. In addition to the proposed

               motion, the parties should be prepared to address whether they consent, pursuant to

               28 U.S.C.   S 636(c),   to have all further proceedings before a Magistrate Judge and

               whether they wish to participate in a mediation session with a Magistrate Judge,

               whether before, during, or after discovery. Parties are expected to consult with their

                clients and confer with each other on these issues in advance of the Pre-Motion
         Case 8:19-cv-01009-TDC Document 45 Filed 02/24/20 Page 2 of 2


                Conference and, if possible, present joint views to the Court.

       3.       To join the call at the scheduled time:

                a.      Dial 1-888-557-8511.

                b.      Enter access code 3008173, followed by the # key. You will then be placed

                        on hold until Chambers dials into the call, at which point you will be

                        prompted to enter a security code.
                                                                                             ,
                c.      When prompted, enter security code 03031100 followed by the # key.

        The call will be recorded, so please do not use speakerphones as they compromise sound

quality. Also, we ask that parties not remain on the conference line after the Judge has left the

call, to ensure that the line is free for other calls that may be on the Judge's'calendar.




Date: Februaryl:!2020




                                                    2
